PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/029,732
Filing Date: 23 Sep 2020
Appellant(s): METROPOLITAN LIFE INSURANCE CO.



__________________
Chris L. Holm (Reg No. 39, 227)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 26, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated January 7, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-12 and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
Claims 1 and 12 recite for a plurality of software applications: identifying a first group of the plurality of software applications as being subject to currency management; identifying a second group of the plurality of software applications as not being subject to currency management; for a first software application of the first group: identifying a first dependency by using at least a source code repository corresponding to the first software application; determining that a first version corresponds to the first dependency; determining that a second version corresponding to the first dependency is more current than the first version; identifying the first software application for a currency update, based at least on the second version being more current than the first version; for a second software application of the first group: identifying a second dependency by using at least a source code repository corresponding to the second software application; determining that the second dependency and the first dependency are the same dependency; determining that a third version corresponds to the second dependency; determining that the third version corresponding to the second dependency is less current than the first version; and identifying the second software application as a higher priority for the currency update than the first software application, based at least on the third version being less current than the first version.
The limitation of for a plurality of software applications: identifying a first group of the plurality of software applications as being subject to currency management, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or with the aid of pen and paper. For example, “identifying” in the context of this claim encompasses the user manually identifying a first group of the plurality of software applications as being subject to currency management. The limitation of identifying a second group of the plurality of software applications as not being subject to currency management, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or with the aid of pen and paper. For example, “identifying” in the context of this claim encompasses the user manually identifying a second group of the plurality of software applications as not being subject to currency management. The limitation of for a first software application of the first group: identifying a first dependency by using at least a source code repository corresponding to the first software application, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or with the aid of pen and paper. For example, “identifying” in the context of this claim encompasses the user manually identifying a first dependency by using at least a source code repository corresponding to the first software application. The limitation of determining that a first version corresponds to the first dependency, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or with the aid of pen and paper. For example, “determining” in the context of this claim encompasses the user manually determining that a first version corresponds to the first dependency. The limitation of determining that a second version corresponding to the first dependency is more current than the first version, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or with the aid of pen and paper. For example, “determining” in the context of this claim encompasses the user manually determining that a second version corresponding to the first dependency is more current than the first version. The limitation of identifying the first software application for a currency update, based at least on the second version being more current than the first version, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or with the aid of pen and paper. For example, “identifying” in the context of this claim encompasses the user manually identifying the first software application for a currency update, based at least on the second version being more current than the first version. The limitation of identifying a second dependency by using at least a source code repository corresponding to the second software application, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or with the aid of pen and paper. For example, “identifying” in the context of this claim encompasses the user manually identifying a second dependency by using at least a source code repository corresponding to the second software application. The limitation of determining that the second dependency and the first dependency are the same dependency, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or with the aid of pen and paper. For example, “determining” in the context of this claim encompasses the user manually determining that the second dependency and the first dependency are the same dependency. The limitation of determining that a third version corresponds to the second dependency, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or with the aid of pen and paper. For example, “determining” in the context of this claim encompasses the user manually determining that a third version corresponds to the second dependency. The limitation of determining that the third version corresponding to the second dependency is less current than the first version, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or with the aid of pen and paper. For example, “determining” in the context of this claim encompasses the user manually determining that the third version corresponding to the second dependency is less current than the first version. The limitation of identifying the second software application as a higher priority for the currency update than the first software application, based at least on the third version being less current than the first version, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or with the aid of pen and paper. For example, “identifying” in the context of this claim encompasses the user manually identifying the second software application as a higher priority for the currency update than the first software application, based at least on the third version being less current than the first version. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claims recites additional elements – a network interface, a processor and/or a memory. The computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a network interface, a processor and/or a memory amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 3 and 14 recite displaying information representing: the first software application, the second software application, the first version corresponding to the first dependency, the second version corresponding to the first dependency, the third version corresponding to the second dependency, a priority for currency update of the first software application, and a priority for currency update of the second software application.
This judicial exception is not integrated into a practical application. In particular, the claims recites additional elements – displaying information representing: the first software application, the second software application, the first version corresponding to the first dependency, the second version corresponding to the first dependency, the third version corresponding to the second dependency, a priority for currency update of the first software application, and a priority for currency update of the second software application. The “displaying” does nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering and output or storing the data.  See MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of displaying information representing: the first software application, the second software application, the first version corresponding to the first dependency, the second version corresponding to the first dependency, the third version corresponding to the second dependency, a priority for currency update of the first software application, and a priority for currency update of the second software application amount to gathering data and/or outputting data which cannot provide an inventive concept. These limitations are well-understood, routine and conventional activity and do not amount to significantly more than the judicial exception. See MPEP 2106.05(d). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 4 and 15 recite for the first software application of the first group: identifying all dependencies by using at least the source code repository corresponding to the first software application; determining all versions corresponding to all the dependencies; and displaying information representing all the versions and all the dependencies.
The limitation of for the first software application of the first group: identifying all dependencies by using at least the source code repository corresponding to the first software application, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or with the aid of pen and paper. For example, “identifying” in the context of this claim encompasses the user manually identifying all dependencies by using at least the source code repository corresponding to the first software application. The limitation of determining all versions corresponding to all the dependencies, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or with the aid of pen and paper. For example, “determining” in the context of this claim encompasses the user manually determining all versions corresponding to all the dependencies. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claims recites additional elements – displaying information representing all the versions and all the dependencies. The “displaying” does nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering and output or storing the data.  See MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of displaying information representing all the versions and all the dependencies amount to gathering data and/or outputting data which cannot provide an inventive concept. These limitations are well-understood, routine and conventional activity and do not amount to significantly more than the judicial exception. See MPEP 2106.05(d). The claim is not patent eligible.
Claims 5 and 16 recite for the first software application of the first group:
identifying a total number of dependencies by using at least the source code repository corresponding to the first software application; and displaying information representing the total number of dependencies for the first software application.
The limitation of for the first software application of the first group: identifying a total number of dependencies by using at least the source code repository corresponding to the first software application, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or with the aid of pen and paper. For example, “identifying” in the context of this claim encompasses the user manually identifying a total number of dependencies by using at least the source code repository corresponding to the first software application. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claims recites additional elements – displaying information representing the total number of dependencies for the first software application. The “displaying” does nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering and output or storing the data.  See MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of displaying information representing the total number of dependencies for the first software application amount to gathering data and/or outputting data which cannot provide an inventive concept. These limitations are well-understood, routine and conventional activity and do not amount to significantly more than the judicial exception. See MPEP 2106.05(d). The claim is not patent eligible.
Claims 6 and 17 recite for the first group of the plurality of software applications:
identifying a total number of software applications having the first version that corresponds to the first dependency; and displaying information representing the total number of software applications in the first group having the first version that corresponds to the first dependency.
The limitation of for the first group of the plurality of software applications:
identifying a total number of software applications having the first version that corresponds to the first dependency, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or with the aid of pen and paper. For example, “identifying” in the context of this claim encompasses the user manually identifying a total number of software applications having the first version that corresponds to the first dependency. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claims recites additional elements – displaying information representing the total number of software applications in the first group having the first version that corresponds to the first dependency. The “displaying” does nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering and output or storing the data.  See MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of displaying information representing the total number of software applications in the first group having the first version that corresponds to the first dependency amount to gathering data and/or outputting data which cannot provide an inventive concept. These limitations are well-understood, routine and conventional activity and do not amount to significantly more than the judicial exception. See MPEP 2106.05(d). The claim is not patent eligible.
Claims 7 and 18 recite for the first group of the plurality of software applications: identifying a total number of software applications having the first dependency; and
displaying information representing the total number of software applications in the first group having the first dependency.
The limitation of for the first group of the plurality of software applications: identifying a total number of software applications having the first dependency, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or with the aid of pen and paper. For example, “identifying” in the context of this claim encompasses the user manually identifying a total number of software applications having the first dependency. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claims recites additional elements – displaying information representing the total number of software applications in the first group having the first dependency. The “displaying” does nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering and output or storing the data.  See MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of displaying information representing the total number of software applications in the first group having the first dependency amount to gathering data and/or outputting data which cannot provide an inventive concept. These limitations are well-understood, routine and conventional activity and do not amount to significantly more than the judicial exception. See MPEP 2106.05(d). The claim is not patent eligible.
Claims 8 and 19 recite for the first group of the plurality of software applications: identifying names of all the software applications having the first dependency; and
displaying information representing the names of all the software applications having the first dependency.
The limitation of for the first group of the plurality of software applications: identifying names of all the software applications having the first dependency, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or with the aid of pen and paper. For example, “identifying” in the context of this claim encompasses the user manually identifying names of all the software applications having the first dependency. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claims recites additional elements – displaying information representing the names of all the software applications having the first dependency. The “displaying” does nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering and output or storing the data.  See MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of displaying information representing the names of all the software applications having the first dependency amount to gathering data and/or outputting data which cannot provide an inventive concept. These limitations are well-understood, routine and conventional activity and do not amount to significantly more than the judicial exception. See MPEP 2106.05(d). The claim is not patent eligible.
Claims 9 and 20 recite for the second group of the plurality of software applications: identifying names of software applications in the second group having the first dependency by using at least source code repositories; displaying information representing the names of the software applications in the second group having the first dependency; and displaying an option to change the identification of the software applications in the second group having the first dependency from the second group where they are not subject to currency management to the first group where they are subject to currency management.
The limitation of for the second group of the plurality of software applications: identifying names of software applications in the second group having the first dependency by using at least source code repositories, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or with the aid of pen and paper. For example, “identifying” in the context of this claim encompasses the user manually identifying names of software applications in the second group having the first dependency by using at least source code repositories. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claims recites additional elements – displaying information representing the names of the software applications in the second group having the first dependency; and displaying an option to change the identification of the software applications in the second group having the first dependency from the second group where they are not subject to currency management to the first group where they are subject to currency management. The “displaying” and “displaying” do nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering and output or storing the data.  See MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of displaying information representing the names of the software applications in the second group having the first dependency; and displaying an option to change the identification of the software applications in the second group having the first dependency from the second group where they are not subject to currency management to the first group where they are subject to currency management amount to gathering data and/or outputting data which cannot provide an inventive concept. These limitations are well-understood, routine and conventional activity and do not amount to significantly more than the judicial exception. See MPEP 2106.05(d). The claim is not patent eligible.
Claim 10 recites for the second group of the plurality of software applications: identifying names of software applications in the second group having the first dependency by using at least metadata associated with the software applications in the second group; displaying information representing the names of the software applications in the second group having the first dependency; and displaying an option to change the identification of the software applications in the second group having the first dependency from the second group where they are not subject to currency management to the first group where they are subject to currency management.
The limitation of for the second group of the plurality of software applications: identifying names of software applications in the second group having the first dependency by using at least metadata associated with the software applications in the second group, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or with the aid of pen and paper. For example, “identifying” in the context of this claim encompasses the user manually identifying names of software applications in the second group having the first dependency by using at least metadata associated with the software applications in the second group. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claims recites additional elements – displaying information representing the names of the software applications in the second group having the first dependency; and displaying an option to change the identification of the software applications in the second group having the first dependency from the second group where they are not subject to currency management to the first group where they are subject to currency management. The “displaying” and “displaying” do nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering and output or storing the data.  See MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of displaying information representing the names of the software applications in the second group having the first dependency; and displaying an option to change the identification of the software applications in the second group having the first dependency from the second group where they are not subject to currency management to the first group where they are subject to currency management amount to gathering data and/or outputting data which cannot provide an inventive concept. These limitations are well-understood, routine and conventional activity and do not amount to significantly more than the judicial exception. See MPEP 2106.05(d). The claim is not patent eligible.
Claim 11 recites for a second software application that is not in either the first group or the second group: identifying third dependencies of the second software application by using at least a source code repository corresponding to the second software application; determining that the first dependency corresponds to one of the third dependencies; and displaying information representing the third dependencies and respective versions.
The limitation of for a second software application that is not in either the first group or the second group: identifying third dependencies of the second software application by using at least a source code repository corresponding to the second software application, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or with the aid of pen and paper. For example, “identifying” in the context of this claim encompasses the user manually identifying third dependencies of the second software application by using at least a source code repository corresponding to the second software application. The limitation of determining that the first dependency corresponds to one of the third dependencies, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or with the aid of pen and paper. For example, “determining” in the context of this claim encompasses the user manually determining that the first dependency corresponds to one of the third dependencies. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claims recites additional elements – displaying information representing the third dependencies and respective versions. The “displaying” does nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering and output or storing the data.  See MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of displaying information representing the third dependencies and respective versions amount to gathering data and/or outputting data which cannot provide an inventive concept. These limitations are well-understood, routine and conventional activity and do not amount to significantly more than the judicial exception. See MPEP 2106.05(d). The claim is not patent eligible.

(2) Response to Argument
In the Remarks, Appellant argues:
The June 2020 revision of the MPEP reflects the Revised Patent Subject Matter Eligibility Guidance (2019 PEG), October 2019 Patent Eligibility Guidance Update (October 2019 Update), and the Berkheimer Memo. Appellant focuses on the practical application analysis for the pending claims. As recited, although the claims may recite a judicial exception, there is a difference between reciting a judicial exception and being directed to a judicial exception. Thus the question is first whether the claims recite a judicial exception, and then whether the claims as a whole integrate the recited judicial exception into a practical application. It is only when the claims recite a judicial exception, and fail to integrate that judicial exception into a practical application that the claims are “directed to” a judicial exception, triggering the need for further analysis.
As stated, a “claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.”
Claims may include additional elements that go beyond the judicial exception, and the Examiner must consider those additional elements as part of analyzing the claim as a whole, without consideration for whether the additional elements are well-understood, routine or conventional activity. Considerations of additional elements include whether they reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, or provide other meaningful limitations. Similarly, when additional elements apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, then the claim as a whole is more than a drafting effort designed to monopolize the exception.
Appellant submits that the claims are not directed to a judicial exception, because they reflect an improvement to the functioning of a computer system, by incorporating an automated process to identify dependencies in software applications, and identifying priorities for updating applications based on those dependencies in a particular way. The claims are not a drafting exercise to monopolize the judicial exception.
Among other features, the claims recite a process where a plurality of software applications are differentiated according to whether they are subject to currency management, or not subject to currency management. For the applications that are subject to currency management, dependencies and versions of the dependencies are identified by using a source code repository. An application having a less current version, is prioritized for update over applications having more current versions.
There are numerous practical applications for the claims:
If a security risk is exposed for a particular version of a library, the claimed process identifies which library versions are used in the application, and resources to accomplish the updates can be allocated based on applications having the oldest or most vulnerable versions.
Similarly, if a dependency is related to a security framework, then that dependency might have a higher priority for update than a dependency that is not related to a security framework.
All of these are practical applications that improve the functioning of a computer system, and for at least these reasons, even if claim 1 recites a judicial exception, it is not directed to a judicial exception because the claim integrates that judicial exception into a practical application.

Examiner’s Response:
	The Examiner respectfully disagrees. Appellant’s arguments with respect to the 35 USC §101 rejection of claim 1 for abstract idea presented on page 11 of the appeal brief filed on April 26, 2022 have been carefully considered but are not persuasive because they point to no claim limitation and are conclusionary in nature.  Appellant generally argues that claim 1 is eligible because the claimed invention “is not directed to a judicial exception because the claim integrates that judicial exception into a practical application.”  However, according to MPEP 2106.04(d), the determination of integration of a judicial exception into a practical application is a Step 2A, Prong Two, consideration. That is, “an improvement in the functioning of a computer, or an improvement to another technology or technical field” is one of many “[l]imitations the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application.” See MPEP 2106.05(d)(I).  Since the rejection of claim 1 identified every claim limitation under Prong One as reciting judicial exceptions, and no limitation reciting “additional element” under Prong Two, there can be no showing of a “practical application” under Prong Two consideration, or under Step 2B for an inventive concept. Furthermore, there is no argument that the examiner erred by identifying every limitation of claim 1 under Prong One as mental processes. Therefore, one cannot show the claims have a practical application if the claim recites no additional element for evaluation under Prong Two.  Please note the language of MPEP 2106.05(d)(I): “Limitations the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application” (emphasis added).	
Therefore, for at least the reasons set forth above, the rejection made under 35 U.S.C. §101 with respect to claim 1 is proper and thus, maintained.

In the Remarks, Appellant argues:
	Independent claim 12 differs in some respects from claim 1, but both claims include the key features outlined above. In this way, claim 12 also improves the computer system and provides other meaningful limitations.

Examiner’s Response:
	The Examiner respectfully disagrees. Appellant’s arguments with respect to the 35 USC §101 rejection of claim 12 for abstract idea presented on page 11 of the appeal brief filed on April 26, 2022 have been carefully considered but are not persuasive because they point to no claim limitation and are conclusionary in nature. The limitations of the apparatus claim 12 only differ from the method claim 1 in the recitation of generic computer components in the form of “a network interface to communication in a network,” “a processor coupled to the network interface and adapted to execute one or more processes,” and “a memory configured to store a process executable by the processor.”  However, the Examiner has explained on page 7 of the final Office action mailed on January 7, 2022 that the “The computer components [network interface, a processor and/or a memory] are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.”  There is nothing in the claims or arguments presented by the appellants which would convince the Examiner that the claimed additional elements, network interface, a processor and/or a memory, are anything more than generic, off the shelf, computer components/elements which cannot provide “an improvement in the functioning of a computer, or an improvement to another technology or technical field.”
Therefore, for at least the reasons set forth above, the rejection made under 35 U.S.C. §101 with respect to claim 12 is proper and thus, maintained.

In the Remarks, Appellant argues:
Claims 3-11 and 14-20 all depend from one of claims 1 or 12 discussed above. They each include the same features, and for that reason, they each include statutory subject matter.

Examiner’s Response:
The Examiner respectfully disagrees. Please see response to arguments above with respect to claims 1 and 12.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LU/Examiner, Art Unit 2191                                                                                                                                                                                                        
Conferees:
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191                     
                                                                                                                                                                                   /Eddie C Lee/
Quality Assurance Specialist,
TC 2100



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.